USCA11 Case: 21-13310      Date Filed: 02/15/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13310
                   Non-Argument Calendar
                   ____________________

RONALD LEWIS,
                                              Plaintiff-Appellant,
versus
FEDERAL NATIONAL MORTGAGE ASSOCIATION,
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC.,


                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 2:20-cv-01228-CLM
                   ____________________
USCA11 Case: 21-13310         Date Filed: 02/15/2022    Page: 2 of 8




2                      Opinion of the Court                 21-13310


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Ronald Lewis appeals the district court’s dismissal of his
breach of contract and fraudulent misrepresentation claims against
Mortgage Electronic Registration Systems, Inc. (MERS) and Fed-
eral National Mortgage Association (Fannie Mae). Lewis argues
that MERS and Fannie Mae violated the terms of his mortgage by
failing to provide him with proper notice of the foreclosure sale on
his property. And he argues that he was defrauded when someone
acting on behalf of MERS and Fannie Mae told him that the fore-
closure sale had been cancelled when it had not. Lewis also argues
that the district court erred in denying his post-dismissal motion for
partial summary judgment and his motion to remand. Upon re-
view, we affirm.
                               I.

       In October 2002, Lewis executed a mortgage to MERS as
nominee for the lender, Homecomings Financial Network, Inc.
Although Lewis refers to Fannie Mae and Homecomings Financial
as the contracting parties, the terms of the mortgage make clear
that Fannie Mae was not a party to the mortgage. The terms of the
mortgage stipulated that “[a]ll notices given by Borrower or
Lender . . . must be in writing.” And that the “notice address shall
be the Property Address unless Borrower has designated a substi-
tute notice address by notice to the Lender.”
USCA11 Case: 21-13310        Date Filed: 02/15/2022     Page: 3 of 8




21-13310               Opinion of the Court                        3

        MERS later assigned the mortgage to Ditech Financial, LLC,
who eventually foreclosed on the property in 2018 after Lewis de-
faulted on the loan. Ditech hired a law firm, McCalla Raymer
Leibert Pierce, LLC, to manage the foreclosure, including notifying
Lewis about the foreclosure, which was scheduled to take place on
July 2, 2018.
       While Lewis first states that McCalla failed to send both the
notice of default and the date and time of the foreclosure sale to
the proper address as required under the mortgage, he later says
foreclosure notice was sent to the proper address, but that the no-
tice excluded “default, cure and reinstatement info.” Lewis also
claims “someone” at McCalla “on or around a few days or weeks
before the sale” told him that the foreclosure sale had been can-
celled. In fact, the sale had not been cancelled, and the property
was sold on July 16, 2018.
        This case originated in Alabama state court when Lewis was
sued over a quitclaim deed he had executed on the property. Lewis
filed a counterclaim, third-party complaint, and cross claim that in-
cluded a host of parties, including Fannie Mae and MERS. The state
court severed Lewis’s claims against Fannie Mae and MERS under
Alabama Rule of Civil Procedure 21. That severance created “a
new action, with a separate case number” naming Lewis as plaintiff
and Fannie Mae and MERS as defendants.
       That severance also created diversity among the parties to
the new action, and Fannie Mae and MERS timely removed to fed-
eral district court. Lewis filed a motion to remand on the grounds
USCA11 Case: 21-13310         Date Filed: 02/15/2022     Page: 4 of 8




4                       Opinion of the Court                 21-13310

that removal was improper, which the district court denied. Later,
though prior to discovery, Lewis filed a motion for partial sum-
mary judgment, which the district court dismissed as premature.
Fannie Mae and MERS then filed a motion to dismiss all of Lewis’s
claims against them, which the district court granted. While the
motion to dismiss had been pending, Lewis renewed his motion
for partial summary judgment. After the district court issued its dis-
missal order, Lewis motioned for a ruling on his renewed motion
for partial summary judgment. The district court denied as moot
any pending motions for partial summary judgment. Lewis timely
appealed.
                               II.

        We review the district court’s grant of a motion to dismiss
for failure to state a claim under Rule 12(b)(6) de novo, construing
the complaint in the light most favorable to the plaintiff and accept-
ing as true all facts that the plaintiff alleges. Catron v. City of St.
Petersburg, 658 F.3d 1260, 1264 (11th Cir. 2011). Dismissal is only
appropriate when no set of facts would support the claims in the
complaint. Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th
Cir. 2003). However, conclusory allegations, unwarranted factual
deductions or legal conclusions masquerading as facts will not pre-
vent dismissal. Id.
      We also review the district court’s denial of Lewis’s motion
to remand de novo. Blevins v. Aksut, 849 F.3d 1016, 1018 (11th Cir.
USCA11 Case: 21-13310        Date Filed: 02/15/2022     Page: 5 of 8




21-13310               Opinion of the Court                        5

2017). Finally, we review questions of mootness de novo. Nat’l Ad-
ver. Co. v. City of Miami, 402 F.3d 1329, 1331 (11th Cir. 2005).
                               III.

             A.     Lewis’s Breach of Contract Claim

      Lewis argues that Fannie Mae and MERS failed to give him
proper notice of default and foreclosure according to the mortgage
terms. Specifically, he maintains that Fannie Mae and MERS sent
notices to the property address rather than a post office box address
where Lewis “confirmed to them that notices should be sent.” He
contends that the district court failed to properly resolve whether
the notice address had been changed from the property address to
the post office box address.
       As the district court noted, Lewis contradicts himself on this
point in his amended complaint. He first argues that he did not re-
ceive notice, citing the post office box as the proper address rather
than the property address, but then concedes that “it appears that
notice was sent to the proper address.” On appeal, Lewis maintains
that he asserted in a motion for partial summary judgment that the
correct address was the post office box address. But the scope of
the review for appeals of 12(b)(6) dismissals are generally limited
to the four corners of the complaint. Speaker v. U.S. HHS CDC &
Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010).
       Even if Lewis had properly preserved his argument on this
point, he offers no support for his contention that the notice
USCA11 Case: 21-13310         Date Filed: 02/15/2022    Page: 6 of 8




6                        Opinion of the Court              21-13310

address had been changed. In his brief, Lewis points out that the
mortgage stipulated that “[a]ll notices given by Borrower or
Lender . . . must be in writing.” And that the “notice address shall
be the Property Address unless Borrower has designated a substi-
tute notice address by notice to the Lender.” Thus, any change to
the notice address was required to be in writing. But Lewis offers
no factual support that he provided any such written request. He
makes only a bare assertion that his official address “on record” was
the post office box and that the default notice went to the property
address instead. Accordingly, he has abandoned that argument on
appeal. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (an appellant abandons a claim by raising it in a
perfunctory manner without supporting arguments or authority).
        Finally, even if Lewis could support his claim for improper
notice, he cannot show that Fannie Mae or MERS “are responsible
for that defect, given that MERS had already assigned its interest in
the property to Ditech when the foreclosure notices were sent.”
Thus, the district court did not err in dismissing his breach of con-
tract claim.
                    B.      Lewis’s Fraud Claim

       Lewis also argues that the district court erred in dismissing
his fraudulent misrepresentation claim against Fannie Mae and
MERS. This argument suffers from the same defect as Lewis’s
breach of contract claim. Even if Lewis could make out a claim for
fraud, he cannot show that Fannie Mae or MERS were responsible
USCA11 Case: 21-13310         Date Filed: 02/15/2022    Page: 7 of 8




21-13310               Opinion of the Court                         7

for that fraud. As the district court explained, “because MERS had
assigned its interest in the property [to Ditech], no basis exists to
hold [MERS or Fannie Mae] liable for the statement.” Nor does he
properly challenge the district court’s finding on this point on ap-
peal. In his brief, Lewis makes only a conclusory statement with no
facts to support his contention that the person he spoke with at
McCalla somehow represented Fannie Mae or MERS, and he
makes only the bare assertion that he “stated a valid agency claim
for fraud.” Accordingly, this claim is abandoned. See Sapuppo, 739
F.3d at 681.
                 C.     Lewis’s Motion to Remand

       Lewis argues that the district court should have remanded
because MERS and Fannie Mae filed a notice of removal more than
thirty days after his complaint. We disagree. Non-diverse parties
prevented removal until the state court severed Lewi’s claims
against MERS and Fannie Mae. That severance aligned Lewis as
plaintiff and Fannie Mae and MERS as the only defendants. With
complete diversity among the parties and the amount in contro-
versy satisfied, the action became removable for the first time. 28
U.S.C. § 1332(a); see also Cent. of G. R. Co. v. Riegel Textile Corp.,
426 F.2d 935, 937-38 (5th Cir. 1970) (finding removal proper after a
state court severed a third-party complaint). Parties can remove
under diversity jurisdiction up to a year after an action is com-
menced. 28 U.S.C. § 1446(c)(1). Removal was timely because
MERS and Fannie Mae filed their notice of removal within thirty
days of the case becoming removable pursuant to 28 U.S.C. §
USCA11 Case: 21-13310         Date Filed: 02/15/2022    Page: 8 of 8




8                      Opinion of the Court                 21-13310

1446(b)(3). Thus, the district court’s denial of Lewis’s motion to re-
mand was not error.
    D.   Lewis’s Renewed Motion for Partial Summary Judgment

       Lewis argues that the district court erred in denying as moot
his renewed motion for partial summary judgment. But Lewis filed
that motion after the district court had already entered an order
dismissing all of his claims. The court therefore lacked jurisdiction
to consider a motion for partial summary judgment on any of those
claims. See FED. R. CIV. P. 41(b) (“a dismissal . . . operates as an
adjudication on the merits”). And we do not construe Lewis’s re-
newed motion for partial summary judgment as a motion to recon-
sider the dismissal because Lewis filed a separate motion to recon-
sider. Accordingly, the district court was correct in denying Lewis’s
renewed motion for partial summary judgment as moot.
                               IV.

       Because the district court did not err in dismissing Lewis’s
claims, and because his procedural claims lack merit, the district
court is AFFIRMED.